Title: Samuel H. Smith to James Madison, 11 September 1834
From: Smith, Samuel Harrison
To: Madison, James


                        
                            
                                Dear Sir.
                            
                            
                                
                                    Washington,
                                
                                Sept. 11. 1834.
                            
                        
                         
                        In transmitting the enclosed letter for Mrs. Madison, I cannot resist the impulse of my feelings in
                            communicating to you my best wishes for your continued happiness, and for the improvement of your health, and that you may
                            live to see the clouds dissipated that darken our political horison. With my best respects to Mrs. Madison I beg you to
                            receive the assurances of my unabated consideration & regard.
                        
                        
                            
                                S. H. Smith.
                            
                        
                    